ORDER

PER CURIAM.
River City Mechanical Contracting, Inc. (Plaintiff) appeals the trial court’s grant of summary judgment to Zoellner Construction Co., Inc. (Defendant) on its action for breach of contract and unjust enrichment. Plaintiff contends the trial court erred in granting summary judgment to Defendant because genuine issues of material fact exist as to whether: (1) Defendant breached a contract with Plaintiff; and (2) Defendant was unjustly enriched.
We have reviewed the briefs of the parties and the record on appeal and find the trial court’s decision was not clearly erro,-neous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).